Exhibit 10.1

CDRV INVESTORS, INC.
STOCK INCENTIVE PLAN

Article I
Purpose

CDRV Investors, Inc. has established this stock incentive plan to foster and
promote its long-term financial success. Capitalized terms have the meaning
given in Article XI.

Article II
Powers of the Board

Section 2.1   Power to Grant Awards.   The Board shall select Employees to
participate in the Plan. The Board shall also determine from time to time
whether, and the terms under which, Eligible Directors (or classes or categories
of Eligible Directors) may receive Director Share Awards. The Board shall
determine the terms of each Award, consistent with the Plan.

Section 2.2   Administration.   The Board shall be responsible for the
administration of the Plan. The Board may prescribe, amend and rescind rules and
regulations relating to the administration of the Plan, provide for conditions
and assurances it deems necessary or advisable to protect the interests of the
Company and make all other determinations necessary or advisable for the
administration and interpretation of the Plan. Any authority exercised by the
Board under the Plan shall be exercised by the Board in its sole discretion.
Determinations, interpretations or other actions made or taken by the Board
under the Plan shall be final, binding and conclusive for all purposes and upon
all persons.

Section 2.3   Delegation by the Board.   All of the powers, duties and
responsibilities of the Board specified in this Plan may be exercised and
performed by any duly constituted committee thereof to the extent authorized by
the Board to exercise and perform such powers, duties and responsibilities, and
any determination, interpretation or other action taken by such committee shall
have the same effect hereunder as if made or taken by the Board.

Article III
Shares Subject to Plan

Section 3.1   Number.   The maximum number of shares of Common Stock that may be
issued under the Plan or be subject to Awards may not exceed  1,417,320 shares,
provided that immediately following the initial offering and grant of Awards
hereunder such number shall automatically be reduced by (x) the number of shares
of Common Stock covered by Awards offered but not granted under the Plan in the
initial offering and grant of Awards hereunder minus (y) 50,000 shares. The
shares of Common Stock to be delivered under the Plan may consist, in whole or
in part, of treasury Common Stock or authorized but unissued Common Stock that
is not reserved for any other purpose.

Section 3.2   Canceled, Terminated or Forfeited Awards.   If any Award or
portion thereof is for any reason forfeited, canceled or otherwise terminated
without exercise, the shares of Common Stock subject to such Award or portion
thereof shall again be available for grant under the Plan.

Section 3.3   Adjustment in Capitalization.   The number of shares of Common
Stock available for issuance under the Plan and the number, class, exercise
price or other terms of any outstanding Award may be adjusted by the Board if it
shall deem such an adjustment necessary or appropriate to reflect any Common
Stock dividend, stock split or share combination or any recapitalization,
merger, consolidation, exchange of shares, liquidation or dissolution of the
Company or other similar transaction affecting the Common Stock.


--------------------------------------------------------------------------------


Article IV
Stock Purchase

Section 4.1   Awards and Administration.   The Board may offer and sell shares
of Common Stock to Participants at such time or times as it shall determine, the
terms of which shall be set forth in a Subscription Agreement.

Section 4.2   Minimum Purchase Price.   Unless otherwise determined by the
Board, the purchase price for any shares of Common Stock to be offered and sold
pursuant to this Article IV shall not be less than the Fair Market Value on the
Grant Date.

Section 4.3   Payment.   Unless otherwise determined by the Board, the purchase
price with respect to shares of Common Stock offered and sold pursuant to this
Article IV shall be paid in cash or other readily available funds simultaneously
with the closing of the purchase of such Common Stock. The Board may authorize
the Company or one or more of its Subsidiaries to guarantee indebtedness
incurred by a Participant in connection with a purchase of shares pursuant to
this Article IV, on such terms as the Board shall determine.

Article V
Terms of Options

Section 5.1   Grant of Options.   The Board may grant Options to Participants at
such time or times as it shall determine. Options granted pursuant to the Plan
will not be “incentive stock options” as defined in the Code unless otherwise
determined by the Board. Each Option granted to a Participant shall be evidenced
by an Option Agreement that shall specify the number of shares of Common Stock
that may be purchased pursuant to such Option, the exercise price at which a
share of Common Stock may be purchased pursuant to such Option, the duration of
such Option (not to exceed the tenth anniversary of the Grant Date), and such
other terms as the Board shall determine.

Section 5.2   Exercise Price.   The exercise price per share of Common Stock to
be purchased upon exercise of an Option shall not be less than the Fair Market
Value on the Grant Date.

Section 5.3   Vesting and Exercise of Options.   Options shall become vested or
exercisable in accordance with the vesting schedule or upon the attainment of
such performance criteria as shall be specified by the Board on or before the
Grant Date. Unless otherwise determined by the Board or before on the Grant
Date, one-fifth of the Options shall vest and become exercisable on each of the
first, second, third, fourth and fifth anniversaries of the Grant Date. The
Board may accelerate the vesting or exercisability of any Option, all Options or
any class of Options at any time and from time to time.

Section 5.4   Payment.   The Board shall establish procedures governing the
exercise of Options, which procedures shall generally require that prior written
notice of exercise be given and that the exercise price (together with any
required withholding taxes or other similar taxes, charges or fees) be paid in
full in cash, cash equivalents or other readily-available funds at the time of
exercise. Notwithstanding the foregoing, on such terms as may be the Board may
establish from time to time following a Public Offering (i) the Board may permit
a Participant to tender shares of Common Stock such Participant has owned for
all or a portion of the applicable exercise price or minimum required
withholding taxes and (ii) the Board may authorize the Company to establish a
broker-assisted exercise program. In connection with any Option exercise, the
Company may require the Participant to furnish or execute such other documents
as it shall reasonably deem necessary to (a) evidence such exercise,
(b) determine whether registration is then required under the U.S. federal
securities laws or similar non-U.S. laws or (c) comply with or satisfy the
requirements of the U.S. federal securities laws, applicable state or non-U.S.
securities laws or any other law. As a condition to the exercise of any Option
before a Public Offering, a Participant shall enter into a Subscription
Agreement.

2


--------------------------------------------------------------------------------


Article VI
Termination of Employment

Section 6.1   Expiration of Options Following Termination of Employment.  
Unless otherwise determined by the Board before or after the Grant Date, if a
Participant’s employment with the Company and its Subsidiaries terminates, such
Participant’s Options shall be treated as follows:

(a)    if such employment terminates by reason of the Participant’s death or
Disability (each, a “Special Termination”), any Options held by the Participant
shall immediately vest in full;

(b)   in the case of any termination other than a Special Termination, any
unvested Options shall terminate effective as of such termination of employment;

(c)    except in the case of a termination for Cause, vested Options (including
any options that vest pursuant to Section 6.1(a) above) shall remain exercisable
through the earliest of (i) the normal expiration date, (ii) 60 days after the
Participant’s termination of employment (180 days in the case of a Special
Termination or a retirement at normal retirement age or later) and (iii) any
cancellation pursuant to Section 7.1; and

(d)   in the case of a termination for Cause, any and all Options held by such
Participant (whether or not then vested or exercisable) shall terminate
immediately upon such termination of employment.

Section 6.2   Certain Rights upon Termination of Employment Prior to a Public
Offering.   Each Subscription Agreement and Option Agreement shall provide that
the Company and the CD&R Fund shall have successive rights prior to a Public
Offering to purchase all or any portion of a Participant’s shares of Common
Stock and vested Options upon any termination of employment, at a purchase price
per share equal to the Fair Market as of the effective date of such termination
of employment (or, if the Participant’s employment qualifies as a termination
for Cause, for a purchase price per share equal to the lesser of (i) such Fair
Market Value and (ii) such Participant’s per share purchase price), minus any
applicable exercise price. The Board may provide in a Subscription Agreement
that following a Participant’s Special Termination, retirement at or after
normal retirement age or termination of employment by the Company or its
Subsidiaries without Cause in each case prior to a Public Offering, such
Participant may require the Company to repurchase all (but not less than all) of
such Participant’s shares of Common Stock (but excluding any shares acquired on
exercise of an Option), at a purchase price per share equal to the Fair Market
Value on the date of the Participant’s termination of employment, subject to the
Company having the ability to do so under the terms of its financing
arrangements and under Delaware law.

Article VII
Change in Control

Section 7.1   Accelerated Vesting and Payment.   Except as otherwise provided in
this Article VII, and unless otherwise provided in the Award Agreement, upon a
Change in Control each Option, whether vested or unvested, shall be canceled in
exchange for a payment in an amount equal to the excess, if any, of the Change
in Control Price over the exercise price for such Option.

Section 7.2   Alternative Options.   No cancellation, acceleration or other
payment shall occur with respect to any Option if the Board reasonably
determines in good faith, prior to the occurrence of a Change in Control, that
such Option shall be honored or assumed, or new rights substituted therefor
following the Change in Control (such honored, assumed or substituted award, an
“Alternative Award”), provided that any Alternative Award must:

(a)    give the Participant who held such Option rights and entitlements
substantially equivalent to or better than the rights and terms applicable under
such Option, including, but not limited to, an identical or better exercise and
vesting schedule, identical or better timing and methods of payment and, if the
Alternative Award or the securities underlying it are not publicly-traded,
identical or better

3


--------------------------------------------------------------------------------


rights following a termination of employment to require the Company or the
acquiror in such Change in Control to repurchase the Alternative Award or
securities underlying such Alternative Award; and

(b)   have terms such that if, within two years following a Change in Control, a
Participant’s employment is involuntarily or constructively terminated or
terminates as a result of his or her death, Disability or retirement at or after
normal retirement age, such Alternative Award shall immediately vest in full and
such Participant shall receive a cash payment equal to the excess (if any) of
the fair market value of the stock subject to the Alternative Award on the date
of surrender over the price that such Participant would be required to pay to
exercise such Alternative Award or shall have an immediate right to exercise
such Alternative Award and receive shares that are then publicly-traded.

Section 7.3   Limitation of Benefits.   If, whether as a result of accelerated
vesting, the grant of an Alternative Award or otherwise, a Participant would
receive any payment, deemed payment or other benefit as a result of the
operation of Section 7.1 or Section 7.2 that, together with any other payment,
deemed payment or other benefit a Participant may receive under any other plan,
program, policy or arrangement, would constitute an “excess parachute payment”
under section 280G of the Code, then, notwithstanding anything in this Plan to
the contrary, the payments, deemed payments or other benefits such Participant
would otherwise receive under this Section 7.1 or Section 7.2 shall be reduced
to the extent necessary to eliminate any such excess parachute payment and such
Participant shall have no further rights or claims with respect thereto. If the
preceding sentence would result in a reduction of the payments, deemed payments
or other benefits a Participant would otherwise receive in more than an
immaterial amount, the Company will use its commercially reasonable best efforts
to seek the approval of the Company’s shareholders in the manner provided for in
section 280G(b)(5) of the Code and the regulations thereunder with respect to
such reduced payments or other benefits (if the Company is eligible to do so),
so that such payments would not be treated as “parachute payments” for these
purposes (and therefore would cease to be subject to reduction pursuant to this
Section 7.3).

Article VIII
Director Share Awards

The Board may provide for the grant of Director Share Awards to Eligible
Directors (or categories or classes of Eligible Directors) on such terms as the
Board shall determine from time to time, including as part of the retainer or
other fees payable to an Eligible Director, or as part of an arrangement that
permits the deferral of payment of such fees, on a mandatory or elective basis,
into the right to receive shares of Common Stock and distributions thereon in
the future or a cash payment measured by reference to the value therof.

Article IX
Authority to Vary Terms or Establish Local Jurisdiction Plans

The Board may vary the terms of Awards under the Plan, or establish sub-plans
under this Plan to authorize the grant of awards that have additional or
different terms or features than those otherwise provided for in the Plan, if
and to the extent the Board determines necessary or appropriate to permit the
grant of awards that are best suited to further the purposes of the Plan and to
comply with applicable securities laws in a particular jurisdiction or provide
terms appropriately suited for Employees in such jurisdiction in light of the
tax laws of such jurisdiction while being as consistent as otherwise possible
with the terms of Awards under the Plan; provided that this Article IX shall not
be deemed to authorize any increase the number of shares of Common Stock
available for issuance under the Plan set forth in Section 3.1.

Article X
Amendment, Modification, and Termination of the Plan

The Board may terminate or suspend the Plan at any time, and may amend or modify
the Plan from time to time. No amendment, modification, termination or
suspension of the Plan shall in any manner

4


--------------------------------------------------------------------------------


adversely affect any Award theretofore granted under the Plan without the
consent of the Participant holding such Award or the consent of a majority of
Participants holding similar Awards (such majority to be determined based on the
number of shares covered by such Awards). Shareholder approval of any such
amendment, modification, termination or suspension shall be obtained to the
extent mandated by applicable law, or if otherwise deemed appropriate by the
Board.

Article XI
Definitions

Section 11.1   Definitions.   Whenever used herein, the following terms shall
have the respective meanings set forth below:

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such first
Person; provided that a director, member of management or other Employee of the
Company or any of its Subsidiaries shall not be deemed to be an Affiliate of the
CD&R Fund. For these purposes, “control” (including the terms “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of a
Person by reason of ownership of voting securities, by contract or otherwise.

“Alternative Award” has the meaning given in Section 7.2.

“Award” shall mean an Option, or Director Share Award or an offer and sale of
shares of Common Stock pursuant to Article IV, in each case granted pursuant to
the terms of the Plan.

“Award Agreement” means a Subscription Agreement, an Option Agreement or any
other agreement evidencing an Award.

“Board” means the Board of Directors of the Company.

“CD&R Fund” means The Clayton, Dubilier & Rice Private Equity Fund VI Limited
Partnership, a Cayman Islands limited partnership, and any successor investment
vehicle managed by Clayton, Dubilier & Rice, Inc., a Delaware corporation.

“Cause” means, unless otherwise provided in the Award Agreement, any of the
following:  (i) the Participant’s commission of a crime involving fraud, theft,
false statements or other similar acts or commission of any crime that is a
felony (or a comparable classification in a jurisdiction that does not use these
terms); (ii) the Participant’s engaging in any conduct that constitutes an
employment disqualification under applicable law; (iii) the Participant’s
willful or grossly negligent failure to perform his or her employment-related
duties for the Company and its Subsidiaries; (iv) the Participant’s material
violation of any Company policy as in effect from time to time; (v) the
Participant’s engaging in any act or making any statement that impairs, impugns,
denigrates, disparages or negatively reflects upon the name, reputation or
business interests of the Company or its Subsidiaries; (vi) the Participant’s
material breach of any Award Agreement, employment agreement, or noncompetition,
nondisclosure or nonsolicitation agreement to which the Participant is a party
or by which the Participant is bound or (vii) the Participant’s engaging in any
conduct injurious or detrimental to the Company or its any of its Subsidiaries.
The determination as to whether “Cause” has occurred shall be made by the Board,
which shall have the authority to waive the consequences under the Plan of the
existence or occurrence of any of the events, acts or omissions constituting
“Cause.”  A termination for Cause shall be deemed to include a determination
following a Participant’s termination of employment for any reason that the
circumstances existing prior to such termination for the Company or one of its
Subsidiaries to have terminated such Participants employment for Cause.

5


--------------------------------------------------------------------------------


“Change in Control” means the first to occur of the following events after the
Effective Date:

(i)    the acquisition by any person, entity or “group” (as defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended) of 50% or more
of the combined voting power of the Company’s then outstanding voting
securities, other than any such acquisition by the Company, any of its
Subsidiaries, any employee benefit plan of the Company or any of its
Subsidiaries, the CD&R Fund or any of its co-investors in connection with the
CD&R Fund’s investment in the Company, or any Affiliates of the foregoing;

(ii)   the merger, consolidation or other similar transaction involving the
Company, as a result of which persons who were stockholders of the Company
immediately prior to such merger, consolidation, or other similar transaction do
not, immediately thereafter, own, directly or indirectly, more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the merged or consolidated company;

(iii)  within any 24-month period, the persons who were directors of the Company
at the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board, provided that any director elected
or nominated for election, to the Board, by a majority of the Incumbent
Directors then still in office shall be deemed to be an Incumbent Director for
purposes of this clause (iii); or

(iv)  the sale, transfer or other disposition of all or substantially all of the
assets of the Company to one or more persons or entities that are not,
immediately prior to such sale, transfer or other disposition, Affiliates of 
the Company.

Notwithstanding the foregoing, a Public Offering shall not constitute a Change
in Control.

“Change in Control Price” means the price per share of Common Stock offered in
conjunction with any transaction resulting in a Change in Control. If any part
of the offered price is payable other than in cash, the Change in Control price
shall be determined in good faith by the Board as constituted immediately prior
to the Change in Control.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.

“Common Stock” means the Common Stock, par value $.01 per share, of the Company.

“Company” means CDRV Investors, Inc., a Delaware corporation, and any successor
thereto.

“Director Share Award” means an award pursuant to Article VIII to an Eligible
Director of Common Stock, a right to receive Common Stock or a payment measured
by reference thereto and distributions thereon.

“Disability” means, unless otherwise provided in an Award Agreement, a
Participant’s long-term disability within the meaning of the long-term
disability insurance plan or program of the Company or Subsidiary of the Company
then covering the Participant, or in the absence of such a plan or program, as
determined by the Board. The Board’s reasoned and good faith judgment of
Disability shall be final and shall be based on such competent medical evidence
as shall be presented to it by the Participant or by any physician or group of
physicians or other competent medical expert employed by the Participant or the
Company to advise the Board.

“Eligible Director” means a member of the Board other than an employee or
officer of the Company or any of its Subsidiaries.

“Employee” means any executive, officer or other employee of the Company or any
Subsidiary.

6


--------------------------------------------------------------------------------


“Fair Market Value” means, as of any date of determination prior to a Public
Offering, the per share fair market value on such date of a share of Common
Stock as determined in good faith by the Board. In making a determination of
Fair Market Value, the Board shall give due consideration to such factors as it
deems appropriate, including, but not limited to, the earnings and other
financial and operating information of the Company in recent periods, the
potential value of the Company as a whole, the future prospects of the Company
and the industries in which it competes, the history and management of the
Company, the general condition of the securities markets, the fair market value
of securities of companies engaged in businesses similar to those of the
Company, and any recent valuation of the Common Stock that shall have been
performed by an independent valuation firm (although nothing herein shall
obligate the Board to obtain any such independent valuation). Unless otherwise
determined by the Board or provided in an Award Agreement, any determination of
Fair Market Value as of the end of any fiscal year shall continue to apply
throughout the next succeeding fiscal year. The determination of Fair Market
Value will not give effect to any restrictions on transfer of the Common Stock
or take into account any control premium, but shall be determined taking into
account the fact that such shares would represent a minority interest in the
Company and are illiquid. Initially, the Fair Market Value shall be $100.00 per
share, which is the price paid by the CD&R Fund and its co-investors in
connection with their initial investment in the Company. Following a Public
Offering, “Fair Market Value” shall mean, as of any date of determination, the
mid-point between the high and the low trading prices for such date per share of
Common Stock as reported on the principal stock exchange on which the shares of
Common Stock are then listed.

“Grant Date” means, with respect to any Award, the date as of which such Award
is granted pursuant to the Plan.

“Option” means the right granted pursuant to the Plan to purchase one share of
Common Stock.

“Option Agreement” means an agreement between the Company and a Participant
embodying the terms of any Options granted pursuant to the Plan and in the form
approved by the Board from time to time for such purpose.

“Participant” means any Employee or Eligible Director who is granted an Award.

“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

“Plan” means this CDRV Investors, Inc. Stock Incentive Plan.

“Public Offering” means the first day as of which (i) sales of Common Stock are
made to the public in the United States pursuant to an underwritten public
offering of the Common Stock led by one or more underwriters at least one of
which is an underwriter of nationally recognized standing or (ii) the Board has
determined that shares of the Common Stock otherwise have become publicly-traded
for this purpose.

“Special Termination” has the meaning given in Section 6.1.

“Subscription Agreement” means a stock subscription agreement between the
Company and a Participant embodying the terms of any stock purchase made
pursuant to the Plan and in the form approved by the Board from time to time for
such purpose.

“Subsidiary” means any corporation limited liability company or other entity, a
majority of whose outstanding voting securities is owned, directly or
indirectly, by the Company.

Section 11.2  Gender and Number.  Except when otherwise indicated by the
context, words in the masculine gender used in the Plan shall include the
feminine gender, the singular shall include the plural, and the plural shall
include the singular.

7


--------------------------------------------------------------------------------


Article XII
Miscellaneous Provisions

Section 12.1  Nontransferability of Awards.  Except as otherwise provided herein
or as the Board may permit on such terms as it shall determine, no Awards
granted under the Plan may be sold, transferred, pledged, assigned, hedged,
encumbered or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. All rights with respect to Awards granted to a
Participant under the Plan shall be exercisable during the Participant’s
life-time by such Participant only (or, in the event of the Participant’s
Disability, such Participant’s legal representative). Following a Participant’s
death, all rights with respect to Awards that were outstanding at the time of
such Participant’s death and have not terminated shall be exercised by his
designated beneficiary or by his estate in the absence of a designated
beneficiary.

Section 12.2  Tax Withholding.  The Company or the Subsidiary employing a
Participant shall have the power to withhold, or to require such Participant to
remit to the Company or such Subsidiary, an amount sufficient to satisfy all
U.S. federal, state, local and any non-U.S. withholding tax or other
governmental tax, charge or fee requirements in respect of any Award granted
under the Plan.

Section 12.3  Beneficiary Designation.  Pursuant to such rules and procedures as
the Board may from time to time establish, a Participant may name beneficiary or
beneficiaries (who may be named contingently or successively) by whom any right
under the Plan is to be exercised in case of such Participant’s death. Each
designation will revoke all prior designations by the same Participant, shall be
in a form reasonably prescribed by the Board, and will be effective only when
filed by the Participant in writing with the Board during his lifetime.

Section 12.4  Delivery of Financial Statements to Participants.  Each year the
Company will provide the Company’s annual financial statements to the
Participants.

Section 12.5  Limitation on Number of Outstanding Options.  At no time shall the
total number of shares of Common Stock issuable upon exercise of all outstanding
Options and the total number of shares of Common Stock provided for under any
bonus or similar plan or agreement of the Company exceed 30%. as calculated in
accordance with the conditions and exclusions of California Code of Regulations,
Title 10, Ch. 3, Section 260.140.45, of the securities outstanding at the time
the calculation is made.

Section 12.6  No Guarantee of Employment or Participation.  Nothing in the Plan
or in any agreement granted hereunder shall interfere with or limit in any way
the right of the Company or any Subsidiary to terminate any Participant’s
employment or retention at any time, or confer upon any Participant any right to
continue in the employ or retention of the Company or any Subsidiary. No
Employee or Eligible Director shall have a right to be selected as a Participant
or, having been so selected, to receive any Awards.

Section 12.7  No Limitation on Compensation; No Impact on Benefits.  Nothing in
the Plan shall be construed to limit the right of the Company or any Subsidiary
to establish other plans or to pay compensation to its Employees or Eligible
Directors, in cash or property, in a manner that is not expressly authorized
under the Plan. Except as may otherwise be specifically and unequivocally stated
under any employee benefit plan, policy or program, no amount payable in respect
of any Award shall be treated as compensation for purposes of calculating a
Participant’s rights under any such plan, policy or program. The selection of an
Employee as a Participant shall neither entitle such Employee to, nor disqualify
such Employee from, participation in any other award or incentive plan.

Section 12.8  Requirements of Law.  The granting of Awards and the issuance of
shares of Common Stock pursuant to the Plan shall be subject to all applicable
laws, rules and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required. No Awards shall be granted
under the Plan, and no shares of Common Stock shall be issued under the Plan, if
such

8


--------------------------------------------------------------------------------


grant or issuance would result in a violation of applicable law, including U.S.
federal securities laws and any applicable state or non-U.S. securities laws.

Section 12.9  Freedom of Action.  Nothing in the Plan or any Award Agreement
evidencing an Award shall be construed as limiting or preventing the Company or
any Subsidiary from taking any action that it deems appropriate or in its best
interest (as determined in its sole and absolute discretion) and no Participant
(or person claiming by or through a Participant) shall have any right relating
to the diminishment in the value of any Award as a result of any such action.

Section 12.10  Unfunded Plan; Plan Not Subject to ERISA.  The plan is an
unfunded plan and Participants shall have the status of unsecured creditors of
the Company. The Plan is not intended to be subject to the Employee Retirement
Income and Security Act of 1974, as amended.

Section 12.11  Term of Plan.  The Plan shall be effective as of the date
specified by the Board and shall continue in effect, unless sooner terminated
pursuant to Article X, until the tenth anniversary of such date, the provisions
of the Plan shall continue thereafter to govern all outstanding Awards.

Section 12.12  No Voting Rights.  Except as otherwise required by law, no
Participant holding any Awards granted under the Plan shall have any right in
respect of such Awards to vote on any matter submitted to the Company’s
stockholders until such time as the shares of Common Stock underlying such
Awards have been issued.

Section 12.13  Governing Law.  The Plan, and all agreements hereunder, shall be
governed by and construed in accordance with the law of the State of New York
regardless of the application of rules of conflict of law that would apply the
laws of any other jurisdiction, except to the extent that the corporate law of
the State of Delaware specifically and mandatorily applies.

Effective Date: May 27, 2004

9


--------------------------------------------------------------------------------